Citation Nr: 0610670	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a 
spinal cord injury to include quadriplegia, secondary to 
service connected back and left ankle disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from December 1988 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he sustained an injury to his 
cervical spine secondary to his service connected left ankle 
and low back disabilities.  He argues that his service 
connected chronic left ankle inversion sprain was productive 
of frequent instability, which sometimes caused him to 
stumble or fall.  The veteran says that his ankle gave out 
while he was playing with his children next to a wading pool, 
which caused him to fall forward and strike the bottom of the 
pool chin first.  As a result of this fall, the veteran 
sustained serious injury to the cervical spine, which 
resulted in quadriplegia and left him confined to a 
wheelchair.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
pending on the date of its enactment.  VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veteran's Claims has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was provided with a VCAA notice letter in 
December 2003.  However, this letter provided the veteran 
with information regarding the evidence required to 
substantiate a claim for direct service connection, but did 
not provide him with information as to how to substantiate a 
claim for secondary service connection.  As it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time, the Board must 
remand to ensure that the veteran is provided with proper 
notification.  See Mayfield v. Nicholson, No. 05 7157 (Fed. 
Cir. April 5, 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

The success of the veteran's claim depends primarily on 
whether or not it can be shown it is at least as likely as 
not that the fall which resulted in his injury was caused by 
his service connected disabilities.  His contentions have 
focused on the instability of his left ankle disability, and 
he has submitted many treatment records showing he was seen 
for complaints pertaining to his left ankle in the years 
prior to his neck injury, and that surgery was being 
considered to alleviate his symptoms.  

Several VA opinions have been obtained regarding the cause of 
the veteran's fall.  The first VA opinion indicated that the 
fall was the result of the veteran's service connected 
disabilities.  Subsequent VA opinions have found that there 
was no relationship.  

The only VA opinion that was obtained after a review of all 
the records was the July 2003 opinion from Dr. J.F.  However, 
the veteran and his representative have objected to this 
opinion, and have submitted evidence that indicates Dr. 
J.F.'s specialty is internal medicine, and not orthopedics.  
As the veteran's claim essentially depends on the possibility 
that his ankle instability could have caused his fall, the 
Board agrees that this is an orthopedic question, and that 
another opinion should be obtained from an orthopedist. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
evidence required to substantiate his 
claim for service connection secondary to 
his service connected disabilities 
including a that necessary to establish a 
rating and effective date.  He should also 
be notified of what portion of this 
evidence will be obtained by VA, and what 
portion of the evidence he is responsible 
for providing.  The veteran should be 
notified to submit any evidence in his 
possession that pertains to his claim.  

Evidence needed to substantiate the claim 
for service connection on a secondary 
basis is that showing that quadriplegia is 
the proximate result of a service 
connected disability, or that the service 
connected disability caused permanent 
worsening (aggravation) of the 
quadriplegia.

2.  The veteran's claims folder should be 
forwarded to a specialist in orthopedics.  
If possible, the specialist should be 
board certified, and should not have 
previously examined the veteran or his 
record.  

After reviewing the claims folder, the 
examiner should provide the following 
opinions: 1) Is it as likely as not (50 
percent probability or more) that the 
veteran's May 1998 fall, which resulted in 
his neck injury and subsequent 
quadriplegia was caused by his service 
connected left ankle disability?  2) Is it 
as likely as not that the veteran's fall 
was caused by his service connected low 
back disability?  3) Is it as likely as 
not that the veteran's fall was caused by 
his service connected disabilities acting 
in combination?  The reasons and bases for 
all opinions should be provided.

The examiner's attention is particularly 
invited to the veteran's service medical 
records, VA treatment records, and private 
medical records pertaining to the 
treatment of the left ankle between 1992 
and 1998, the medical records reflecting 
the care afforded the veteran immediately 
after the injury, and the affidavits and 
statements from the eye witnesses to the 
accident, the veteran's family, and the 
veteran himself.  

3.  After the development requested above 
has been completed to the extent 
possible, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


